Leach, J.,
concurring in part. If the Court of Appeals was correct in entering final judgment for the defendant on the basis of contributory negligence as a matter of law on the part of Mrs. Bothfuss, no useful purpose would be served by remanding the case to that court to pass on the other errors assigned in brief by defendant in that court — even though that court, in accordance with the requirements of B. C. 2505.21, should have passed upon all assignments of error.
In my opinion, however, the ruling of the Court of Appeals was not correct. While I concur in the order of remand, I do so only upon the basis that the Court of Appeals erred; a matter as to which the majority apparently expresses no opinion.
Begardless of what action the Court of Appeals now takes on the other assignments of error and regardless of whether its action in such respect would warrant a later allowance by us of a motion to certify the record, as to those issues yet not passed upon, we necessarily invite another appeal to this court on the issue of whether Mrs. Bothfuss was contributorily negligent as a matter of law.
In my opinion, our action in ignoring this question, which can and should be passed upon now, serves only to compound the error of the Court of Appeals in not complying with B. C. 2505.21 by failing to pass on all assignments of error, and thus to invite multiple appeals.
The very purpose of B. C. 2505.21 is to prevent multiple appeals.* The purpose of requiring the Court of Appeals to pass upon all errors was to avoid a remand and another appeal in those cases where this court disagreed with and overruled the specific ruling of the Court of Appeals. But unless we do so disagree, I consider it an act of futility *135merely to remand and then to affirm in a later appeal to this eonrt on the basis of the same question now presented.
Schneider, J., concurs in the foregoing opinion.

App. R. 12(A), effective July 1, 1971, seeks to accomplish the same purpose, providing that “* * * All errors assigned and briefed shall be passed upon by the court in a written opinion which shall contain the reasons for the court’s decision. * * *”